Case 1:15-cv-00984-JLH Document 175 Filed 07/09/21 Page 1 of 2 PageID #: 3156
Troutman Pepper Hamilton Sanders LLP
Hercules Plaza, 1313 N. Market St., Suite 5100, P.O. Box 1709
Wilmington, DE 19899-1709

troutman.com


Joanna J. Cline
302.777.6542
joanna.cline@troutman.com




July 9, 2021

VIA CM / ECF

Honorable Jennifer L. Hall
United States District Court for the
 District of Delaware
844 North King Street, Room 3124
Wilmington, DE 19801

Re:       Szubielski v. Pierce, et al., Case No. 15-984-JLH

Dear Judge Hall:

Plaintiff objects to and/or comments on the Court’s Proposed Final Jury Instructions as follows:

      •   On page 4 (Evidence Defined), Plaintiff agrees that the bolded language in numbered
          paragraphs 3 and 4 may be omitted.
      •   On page 15 (Section 1983 – Deprivation of a Federal Right), Plaintiff objects to the
          instruction as drafted. Plaintiff instead proposes that the paragraph that begins “First,”
          be amended as shown in bold below:

First: That Mr. Szubielski engaged in a protected activity under the First Amendment by serving
as an exemplar in the lawsuit against the Delaware Department of Corrections. It is my duty to
instruct you on whether an activity is protected by the First Amendment. A person’s right to
access the courts by serving as an exemplar in a lawsuit is conduct that is protected by the First
Amendment. The parties have agreed that Mr. Szubielski served as an exemplar in the
lawsuit against the Delaware Department of Corrections. In other words, this element of
Mr. Szubielski’s claim is not in dispute, and you must find that this element has been
established.

Plaintiff’s basis for this position is paragraph 12 of the parties’ Uncontested Facts in the Final
Pretrial Order.

      •   On page 21 (Deliberations), paragraph 3, line 2, Plaintiff proposes that the line be
          revised to read “their respective burdens of proof, the parties have established their
          claims and/or defenses.”

Plaintiff objects to and/or comments on the Court’s Proposed Verdict Sheet as follows:
Case 1:15-cv-00984-JLH Document 175 Filed 07/09/21 Page 2 of 2 PageID #: 3157
Honorable Jennifer L. Hall
July 9, 2021
Page 2




      •   In light of paragraph 12 of the parties’ Uncontested Facts in the Final Pretrial Order,
          Plaintiff objects to Question 1. We submit that Question 1 should be deleted and the
          remaining paragraph number references be re-numbered accordingly.
      •   In current question 3, line 3, Plaintiff suggests replacing “the” with “Mr. Pierce’s.” For
          current question 4, Plaintiff suggests adding in YES and NO lines after the question (in
          the same manner they appear in current questions 1-3).


Respectfully,




Joanna J. Cline
DE Bar No. 5873

JJC:dw


cc:       All Counsel (via CM / ECF)
